Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00422-CR

                                           Matthew HOGAN,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017CR13464
                             Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 21, 2020

DISMISSED

           The trial court’s certification in this appeal states: “[T]his criminal case is a plea-bargain

case, and the defendant has NO right of appeal.”

           “In a plea bargain case . . . a defendant may appeal only: (a) those matters that were raised

by written motion filed and ruled on before trial, or (b) after getting the trial court’s permission

to appeal.” TEX. R. APP. P. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,

establishes the punishment assessed by the court does not exceed the punishment recommended

by the prosecutor and agreed to by the defendant. See id. The clerk’s record does not reflect the
                                                                                      04-20-00422-CR


trial court gave permission to appeal and the only matters raised by written motion filed and ruled

on before trial shown by the clerk’s record are (1) motions regarding an investigator, (2) a motion

for examination of defendant, (3) a motion for discovery, (4) a motion for State to reveal

agreement, (5) a motion for witness list, (6) a motion in limine, (7) a Brady motion, (8) a motion

for discovery of punishment evidence, (9) a motion for continuance, (10) a motion to withdraw as

counsel, and (11) a motion to withdraw defendant’s plea. See id.

       The trial court’s certification, therefore, appears to accurately reflect that this is a plea-

bargain case and appellant does not have a right to appeal. We must dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of the record.”

TEX. R. APP. P. 25.2(d). On September 11, 2020, this court issued an order stating this appeal

would be dismissed unless an amended trial court certification was made part of the appellate

record by October 12, 2020. See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,

no pet.). No such amended trial court certification has been filed.

       Accordingly, this appeal is dismissed pursuant to Rule 25.2(d).

                                                  PER CURIAM

Do not publish




                                                -2-